             Case 4:20-cv-01099-LPR Document 8 Filed 10/08/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION                                           )
                                                     )
        PLAINTIFF                                    )            J./:Zo·cv-Joqq-~
v.                                                   )      Case No. 2:11-CV-02153-PKH
                                                     )         Jury Trial Demanded
THE KROGER COMPANY d/b/a                             )
KROGER STORE NO. 625                                 )
                                                     )
       DEFENDANT                                     )


                       COMPLAINT OF INTERVENOR PLAINTIFFS
                           Brenda Lawson and Trudy Rickerd

COME NOW Intervenor Plaintiffs Brenda Lawson and Trudy Rickerd, by and through their
attorney, David Hogue, and for their cause of action against the Defendant state the following:
                                 JURISDICTION AND VENUE

I.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343 and

1345. This action is authorized by Title VII of the Civil Rights Act of 1964, and Section 102 of

the Civil Rights Act of 1991, 42 U .S.C. § 1981 a.

2.      The unlawful discrimination and retaliation were and are now being committed within the

jurisdiction of the United States District Court for the Eastern District of Arkansas, Central

Division.

                                             PARTIES

3.      Plaintiff, the Equal Employment Opportunity Commission (Commission), is the agency of

the United States of America charged with the administration, interpretation and enforcement of

Title VII.

4.      At all relevant times, Defendant Employer has continuously been doing business in the




                                            Page 1 of 4
                Case 4:20-cv-01099-LPR Document 8 Filed 10/08/20 Page 2 of 4




State of Arkansas and the City of Conway and has continuously had at least 15 employees.

5.           At all relevant times, Defendant Employer has continuously been an employer engaged in

an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42

 U.S.C. §§ 2000e(b), (g) and (h).

6.           Brenda Lawson and Trudy Rickerd were long time employees at the West Conway Kroger
until the discrimination and retaliation complained of herein occurred.


                                        PROCEDURAL HISTORY

 7.          More than thirty days prior to the institution of this lawsuit, undersigned counsel filed

     charges with the Commission alleging violations ofTitle VII by Defendant Kroger, on behalf of

     Lawson and Rickerd.

 8.          On April 29, 2020, the Commission issued to Defendant Employer Letters of

     Determination finding reasonable cause to believe that Defendant Employer violated Title VII.

     9.      All conditions precedent to the institution ofthis lawsuit have been fulfilled.

                              KROGER'S FAILURE TO ACCOMMODATE
                              INDIVIDUAL FREEDOM OF EXPRESSION

 10.         Since at least April 2019, Defendant Kroger has engaged in unlawful employment practices

     at its Conway, Arkansas location in violation of Section 703(a) of Title VII, 42 U.S.C. 2000e-

     2(a).

 11.         The unlawful practices include failing to accommodate the sincerely held religious belief

     of Ms. Rickerd and Ms.Lawson. Ms. Rickerd and Ms. Lawson at this point incorporate all

     the factual allegations of the EEOC Complaint filed in this action.

 12.         Because of their faith-based stand for individual rights, Kroger intentionally discriminated

     against them and finally terminated them because of their faith-based desire not to be perceived

     as endorsing something against their religious beliefs.


                                                  Page 2 of 4
          Case 4:20-cv-01099-LPR Document 8 Filed 10/08/20 Page 3 of 4




 13.   The unlawful employment practices complained of above were and are done with malice or

  with reckless indifference to the federally protected rights of Ms. Lawson and Ms. Rickerd.

 14.   The terminations of Ms. Rickerd and Ms. Lawson came about after they had brought the

  above facts to the attention of Kroger management, who then unlawfully retaliated with

  terminations.

                                       PRAYER FOR RELIEF

Ms. Brenda Lawson and Ms. Trudy Rickerd respectfully requests that this Court grant the
following relief:

 A.                 Enjoin Defendant Kroger from executing employment practices that fail to

  accommodate faith based beliefs and individual expression unless such expression, or refusal of

  expression, causes undue hardship on the employer.

 B.                 Order Defendant Kroger to provide appropriate backpay with prejudgment interest

  plus restatement or alternatively front pay.

 C.                 Order Defendant Kroger to provide compensation for past and future pecuniary

  losses resulting from the unlawful practices including relocating expenses and job search

  expenses.

 D.                 Order Defendant Kroger to provide compensation for past and future losses such

  as emotional pain and suffering, humiliation, inconvenience, and loss of enjoyment of life.

 E.                 Order Defendant Kroger to pay Lawson and Rickerd punitive damages for its

  malicious and reckless conduct.

F.                Grant such further relief as the Court deems necessary and proper.


                                    JURY TRIAL DEMAND

Ms. Lawson and Ms. Rickerd requests a jury trial on all questions of fact raised by its complaint.



                                             Page 3 of 4
           Case 4:20-cv-01099-LPR Document 8 Filed 10/08/20 Page 4 of 4




CERTIFICATE OF SERVICE A copy of this document was filed on the
CM/ECF system, which will serve all counsel of record.


Wednesday, September 23, 2020


David Hogue, Hogue Legal Services PLC
575b Harkrider Ave
Conway, AR 72032
501-514-0332
dh@hoguelegalservices.com



- -==------=:;__----=::;___ _ _ _ _ __
David Hogue, Arkansas Bar # 98024




                                          Page 4 of 4
